FILED
                             NOT FOR PUBLICATION                            JAN 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL E. SPREADBURY,                           No. 10-35901

               Plaintiff - Appellant,            D.C. No. 9:10-cv-00081-DWM

  v.
                                                 MEMORANDUM *
U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Michael E. Spreadbury appeals pro se from the district court’s judgment

dismissing for lack of standing his action alleging that demolition and construction

activities related to the Rocky Mountain Laboratories (the “Laboratories”) in


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton, Montana violated the National Environmental Policy Act of 1969, 42

U.S.C. §§ 4321 et seq. (the “Act”). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Spreadbury’s action for failure to

satisfy constitutional and prudential standing requirements. First, Spreadbury

failed to describe how defendants’ alleged construction activities in violation of the

Act resulted in an injury to his personal, concrete interests. See Nuclear Info. &

Res. Serv. v. NRC, 457 F.3d 941, 949-50 (9th Cir. 2006) (setting forth

constitutional standing requirements). Second, Spreadbury failed to allege how

defendants’ alleged actions injured him within the zone of interests protected by

the Act. See Ashley Creek Phosphate Co. v. Norton, 420 F.3d 934, 940 (9th Cir.

2005) (setting forth prudential standing requirements).

      Spreadbury’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                      10-35901